This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 KARL E. MEHNER and FRANCES J.
 3 MEHNER, Husband and Wife,

 4          Plaintiffs-Appellants,

 5 v.                                             No. 33,705

 6   GERALD HASSELL, and/or his successor,
 7   Individually, and in his official capacity as
 8   PRESIDENT, and BANK OF NEW YORK, an
 9   ens legis being used to conceal fraud; 7 CEDAR
10   LANE, SANDIA PARK, BERNALILLO, COUNTY,
11   NEW MEXICO; ALL PERSONS CLAIMING BY,
12   THROUGH OR UNDER SUCH PERSONS; ALL
13   PERSONS UNKNOWN, CLAIMING ANY LEGAL
14   OR EQUITABLE TITLE, ESTATE, LIEN OR
15   INTEREST IN THE PROPERTY DESCRIBED IN
16   THE ACTION ADVERSE TO TITLEHOLDERS’
17   TITLE THERETO; and JOHN AND JANE DOES
18   (Investors) 1 to 20, XYZ CORPORATIONS 1-10,
19   Inclusive,

20          Defendants-Appellees,

21 and

22 ROBERT K. GOULDING and
23 BARBARA M. GOULDING,

24          Defendants.

25 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
26 Clay Campbell, District Judge
 1 Karl E. Mehner
 2 Frances J. Mehner
 3 Albuquerque, NM

 4 Pro Se Appellants

 5   Modrall, Sperling, Roehl, Harris & Sisk, P.A.
 6   William R. Keleher
 7   Allison L. Biles
 8   Albuquerque, NM

 9 for Appellees

10 Joseph L. Werntz
11 Albuquerque, NM

12 for Defendants

13                            MEMORANDUM OPINION

14 FRY, Judge.

15   {1}   Summary dismissal was proposed for the reasons stated in the calendar notice.

16 No memorandum opposing summary dismissal has been filed, and the time for doing

17 so has expired. Dismissed.

18         IT IS SO ORDERED.



19
20                                         CYNTHIA A. FRY, Judge




                                             2
1 WE CONCUR:


2
3 RODERICK T. KENNEDY, Chief Judge


4
5 JONATHAN B. SUTIN, Judge




                                3